                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CASEY M. FISHER,

                       Petitioner,

               v.                                              Case No. 20-C-1031

CATHY A. JESS,

                       Respondent.


                                     SCREENING ORDER


       On July 8, 2020, Petitioner Casey M. Fisher, who is currently incarcerated at Oshkosh

Correctional Institution, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner was convicted in Milwaukee County Circuit Court on June 2, 1994 of one count of first-

degree intentional homicide while armed and one count of armed robbery and was sentenced to

life imprisonment with a parole eligibility date of January 1, 2045. On February 2, 2017, Petitioner

filed a motion pursuant to Wis. Stat. § 974.06, arguing that he is entitled to a new trial because

trial counsel failed to present evidence of a lead police investigated on the night of the shooting

that was revealed in a police report. The Wisconsin Court of Appeals affirmed the postconviction

court’s denial of Petitioner’s motion for postconviction relief on March 26, 2019, and the

Wisconsin Supreme Court denied Petitioner’s petition for review.

       I must give the case prompt initial consideration pursuant to Rule 4 of the Rules Governing

§ 2254 Cases, which reads:

       If it plainly appears from the face of the petition and any attached exhibits that the
       petitioner is not entitled to relief in the district court, the judge must dismiss the
       petition and direct the clerk to notify the petitioner. If the petition is not dismissed,




          Case 2:20-cv-01031-WCG Filed 07/20/20 Page 1 of 3 Document 3
         the judge must order the respondent to file an answer, motion, or other response
         within a fixed time . . . .

Rule 4, Rules Governing § 2254 Cases. During my initial review of habeas petitions, I look to see

whether the petitioner has set forth cognizable constitutional or federal law claims and exhausted

available state court remedies. Petitioner asserts that trial counsel was ineffective for failing to

present compelling evidence of a third-party perpetrator. From the face of the petition, the court

cannot conclude whether the claim is barred by the one-year limitation period for federal relief

from state court convictions, 28 U.S.C. § 2244(d), or whether it otherwise lacks merit. Therefore,

Petitioner will be allowed to proceed on this claim.

         IT THEREFORE IS ORDERED that the Clerk shall serve a copy of Petitioner’s § 2254

Petition and this order upon Respondent in accordance with Rule 4 of the Rules Governing § 2254

Cases.

         IT IS FURTHER ORDERED that within 60 days of the date of this order respondent

shall either file an appropriate motion seeking dismissal or answer the petition, complying with

Rule 5 of the Rules Governing § 2254 Cases, and showing cause, if any, why the writ should not

issue.

         IT FURTHER IS ORDERED that, unless respondent files a dispositive motion in lieu of

an answer, respondent shall have 30 days following the filing of the answer to file a response to

the brief Petitioner filed in support of his application for relief, and Petitioner will have 15 days

thereafter to file his reply.

         If respondent files a dispositive motion in lieu of an answer, this briefing schedule will be

suspended and the briefing schedule will instead be as follows: (1) petitioner shall have 30 days

following the filing of respondent’s dispositive motion and supporting initial brief within which to



                                                  2


           Case 2:20-cv-01031-WCG Filed 07/20/20 Page 2 of 3 Document 3
file a brief in opposition; and (2) respondent shall have 15 days following the filing of petitioner’s

opposition brief within which to file a reply brief, if any.

       Pursuant to Civil L.R. 7(f), the following page limitations apply: briefs in support of or in

opposition to the habeas petition or a dispositive motion filed by respondent must not exceed thirty

pages and reply briefs must not exceed fifteen pages, not counting any caption, cover page, table

of contents, table of authorities, and/or signature block.

       Dated at Green Bay, Wisconsin this 20th day of July, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                  3


          Case 2:20-cv-01031-WCG Filed 07/20/20 Page 3 of 3 Document 3
